DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed July 11th, 2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. This objection specifically refers to the Non-Patent Literature document titled “2003 Ford Socket Drawings”.
Specification
The disclosure is objected to because of the following informalities:
In line 6 of [0012] on page 4, “an gutter” should be corrected to “a gutter”.
Appropriate correction is required.
Drawings
The drawings are objected to because:
Reference character “58” in Fig. 9A should be replaced with “58’”, being that it refers to the neck wall of the second embodiment.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 
Claim Objections
Claim 8 is objected to because of the following informalities:
In line 9 of claim 8, “an gutter” should be corrected to “a gutter”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luallin et al. (US 5,428,511).
Regarding claim 14, Luallin discloses a ball channel assembly comprising:
	a ball channel (see Annotated Fig. 1 below, Fig. 2, 3 of Luallin) comprising:

	an inner portion including a first inner sidewall (see Annotated Fig. 2 below), a second inner sidewall (see Annotated Fig. 2), a first end wall (see Annotated Fig. 2), and a second end wall (see Annotated Fig. 2);
	a first resilient tab extending from the first inner side wall (see Annotated Fig. 2) and having a first tab end surface opposite the first inner sidewall (see Annotated Fig. 3 below);
	a second resilient tab extending from the second inner sidewall (see Annotated Fig. 2) and having a second tab end surface opposite the second inner sidewall (see Annotated Fig. 3 below);
	an elongated gutter extending longitudinally (see Annotated Fig. 4 below) along the inner portion and adjacent the channel bottom (it can be seen in Annotated Fig. 4 that the gutter is adjacent the channel bottom); and
	an outer portion including a flange extending substantially therearound (see Annotated Fig. 4), wherein the flange includes a flange wall (see Annotated Fig. 4); and
	a mounting panel (see Annotated Fig. 1) comprising:
	a receiving wall (see Annotated Fig. 5 below) that extends between a top mounting panel surface and a bottom mounting panel surface, and forming a mounting panel opening (see Annotated Fig. 5) therebetween, wherein the flange wall of the ball channel is complementary in shape to the receiving wall (it can be seen in Fig. 3 of Luallin that the flange walls of the ball channel are complementary in shape to the receiving walls of the mounting panel), such that upon securement of the ball channel to the mounting panel, the flange wall and the receiving 

    PNG
    media_image1.png
    719
    457
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    469
    660
    media_image2.png
    Greyscale

Annotated Figure 1						Annotated Figure 2



    PNG
    media_image3.png
    346
    626
    media_image3.png
    Greyscale

Annotated Figure 3

    PNG
    media_image4.png
    650
    589
    media_image4.png
    Greyscale

Figure 4

    PNG
    media_image5.png
    483
    568
    media_image5.png
    Greyscale

Annotated Figure 5
	Regarding claim 15, Luallin discloses wherein the combination of the first and second tab end surfaces and a gutter top surface form a ball track (the gutter top surface forms the bottom of the ball track, the tab end surfaces form sides of the ball track) for receiving a head of a ball stud (it can be seen in the figures of Luallin that the ball track is meant to receive a head 48 of a ball stud) and allowing sliding longitudinal movement of the head along a first axis extending between the first and second end walls (before the assembly of the mounting plate to the ball channel, the ball track is capable of allowing sliding longitudinal movement of the ball head along a first axis), while restricting movement of the head along a second axis perpendicular to the first axis (when the mounting plate is assembled to the ball channel, the first and second tabs restrict movement of the ball head along a second axis perpendicular to the first axis).
	Regarding claim 16, Luallin discloses wherein the receiving wall and the flange wall are complementary in shape to provide a mating engagement therebetween (it can be seen in Fig. 3-4 of Luallin that the receiving walls and flange walls are complementary in shape to provide a mating engagement).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US 9,327,637) in view of Kibayashi (US 6,550,947).
Regarding claim 1, Kondo discloses a ball channel (11 see Fig. 4-6) comprising:

an inner portion including a first inner sidewall (see Annotated Fig. 6 below) and a second inner sidewall (see Annotated Fig. 6);
a first resilient tab extending from the first inner sidewall (see Annotated Fig. 6) and having a first tab end surface opposite the first inner side wall (see Annotated Fig. 7 below);
	a second resilient tab extending from the second inner sidewall (see Annotated Fig. 6) and having a second tab end surface opposite the second inner sidewall (see Annotated Fig. 7);
	an elongated gutter extending longitudinally along the inner portion and adjacent the channel bottom (the gutter is the area of the ball channel that the ball head 10a is inserted into, see Fig. 4, 6), wherein the combination of the first and second tab end surfaces and a gutter top surface form a ball track for receiving a head of a ball stud (the track is formed by the first and second tab end surfaces and gutter top surface 11a, which receives the ball head 10a as seen in Fig.4) and allowing sliding longitudinal movement of the head along a first axis (it can be seen in Fig. 6 that the elongated gutter would allow for sliding longitudinal movement of the ball head along a first axis), while restricting movement of the head along a second axis perpendicular to the first axis (the resilient tab end surfaces restrict the movement of the ball head along a second axis, assisting in keeping the ball head within the gutter); and
	an outer portion including a flange (see Annotated Fig. 8 below) extending substantially therearound, wherein the flange includes a flange wall that extends outward relative to the inner portion (see Annotated Fig. 8).

    PNG
    media_image6.png
    437
    593
    media_image6.png
    Greyscale
        
    PNG
    media_image7.png
    446
    593
    media_image7.png
    Greyscale

           Annotated Figure 6 					      Annotated Figure 7

    PNG
    media_image8.png
    450
    814
    media_image8.png
    Greyscale

Annotated Figure 8
Kondo does not explicitly disclose that the inner portion includes first and second end walls.
Kibayashi teaches of a similar ball channel (21 in Fig. 4, 5, 6B of Kibayashi) that does have end walls (26 Fig. 4, 5, 6B), which assist in retaining a ball head (33 Fig. 5) within the channel.
It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the ball channel of Kondo, to include first and second end walls, as taught by Kibayashi. By simply positioning end walls on the outside of 

    PNG
    media_image9.png
    361
    453
    media_image9.png
    Greyscale

Annotated Figure 9
Regarding claim 2, Kondo discloses wherein the first resilient tab, second resilient tab, and gutter extend linearly between the first inner sidewall and the second inner sidewall (it can be seen the first tab, second tab, and gutter extend linearly between the inner sidewalls).
Regarding claim 3, Kondo discloses wherein the first tab end surface, the second tab end surface, and the gutter top surface are curved (it can be seen in Fig. 4 of Kondo that the tab end surfaces and gutter top surface 11a are curved to match the curve of the ball head).
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of Kibayashi, as applied to claim 1 above, further in view of Fujino et al. (US 5,743,618; hereinafter Fujino).
Regarding claim 4, Kondo does not explicitly disclose wherein there is a latching fastener extending from the outer portion.

	Seeing as how the ball channel of Kondo is intended to be used within a vehicle lighting unit, it would be prima facie obvious for one of ordinary skill to modify the ball channel of Kondo to include the latching fasteners of Fujino, so that the ball channel would be able to be mounted and positioned securely within a vehicle. See Annotated Fig. 10 below for the location of the latching fasteners on the ball channel of Kondo.

    PNG
    media_image10.png
    346
    546
    media_image10.png
    Greyscale

Annotated Figure 10
Regarding claim 5, Kondo discloses wherein a neck wall (see Annotated Fig. 11 below) extends along the perimeter of the outer portion (see Annotated Fig. 11), and wherein the neck wall includes a latching end (see Annotated Fig. 11).

    PNG
    media_image11.png
    420
    587
    media_image11.png
    Greyscale

Annotated Figure 11
	Regarding claim 6, Kondo does not explicitly disclose wherein at least a portion of the flange wall is tapered outward as it extends toward the channel bottom.
	Funjino does teach of a flange wall (723 in Fig. 2, 4B of Fujino) that does have a tapered outward portion (it can be seen in Fig. 4B of Fujino that the flange wall is tapered).
	It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the flange walls of Kondo, to have an outwardly extending taper that extends toward the channel bottom, as taught by Fujino, as in doing so would assist in securing the ball channel into any receiving member which would secure the ball channel. See Annotated Fig. 12 below for the location of the tapered portion of the flange wall.

    PNG
    media_image12.png
    376
    701
    media_image12.png
    Greyscale

Annotated Figure 12
	Regarding claim 7, Kondo, as modified by Fujino, discloses wherein at least a pivot wall portion of the flange wall (see Annotated Fig. 12) situated below and adjacent to the latching end of the neck wall is not tapered (only the tapered portion of the flange wall has been tapered, not the pivot wall portion of the flange wall).
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of Kibayashi, in further view of Lim et al. (US 2007/0166096; hereinafter Lim).
Regarding claim 8, Kondo discloses a ball channel (11 see Fig. 4-6 of Kondo) comprising:
a channel top (the entire top surface of the ball channel) and a channel bottom (the entire underside surface of the ball channel);
an inner portion including a first inner sidewall (see Annotated Fig. 6) and a second inner sidewall (see Annotated Fig. 6);
a first resilient tab extending from the first inner sidewall (see Annotated Fig. 6) and having a first tab end surface opposite the first inner side wall (see Annotated Fig. 7);
	a second resilient tab extending from the second inner sidewall (see Annotated Fig. 6) and having a second tab end surface opposite the second inner sidewall (see Annotated Fig. 7);

an outer portion including a flange (see Annotated Fig. 8) extending substantially therearound.
	Kondo does not explicitly disclose wherein the inner portion includes first and second end walls. While Kondo does disclose of a flange wall (see Annotated Fig. 8), they do not disclose that the flange wall comprises a center flange wall extending outward relative to the inner portion, an upper flange wall extending above the center flange wall, and a lower flange wall extending below the center flange wall.
Kibayashi teaches of a similar ball channel (21 in Fig. 4, 5, 6B of Kibayashi) that does have end walls (26 Fig. 4, 5, 6B), which assist in retaining a ball head (33 Fig. 5) within the channel.
It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the ball channel of Kondo, to include first and second end walls, as taught by Kibayashi. By simply positioning end walls on the outside of the ball channel of Kondo, so that they are arranged perpendicular to the first and second inner sidewalls, this would assist in retaining a ball head of a ball stud within the channel (see Annotated Fig. 9 for location of the end walls).
	Lim (see Fig. 1-3 of Lim) teaches of a ball joint assembly that has a ball stud (110) disposed within a ball channel (520), wherein the ball channel has upper, center, and lower flange walls (see Annotated Fig. 13 below) that receive an end of a seal (10 in Fig. 1, 2).

    PNG
    media_image13.png
    665
    777
    media_image13.png
    Greyscale

Annotated Figure 13
	It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the flange wall of Kundo, to include the upper, center, and lower flange walls of Lim, as in doing so would enable the ball channel of Kundo to receive a seal, as seen in the assembly of Lim, which would allow for the ball channel to be protected from unwanted debris or contaminants. See Annotated Fig. 14 below for the location of the upper, center and lower flange walls on Kundo.

    PNG
    media_image14.png
    361
    546
    media_image14.png
    Greyscale

Annotated Figure 14
Regarding claim 9, Kundo, as modified by Lim, discloses wherein the upper flange wall and lower flange wall are parallel to each other (it can be seen in Annotated Fig. 13 that the upper and lower flange walls are parallel to each other) and non-parallel with the center flange wall (the center flange wall is perpendicular to the upper and lower flange walls).
	Regarding claim 10, Kundo, as modified by Lim, discloses wherein the upper flange wall and lower flange wall are offset from each other relative to the inner portion (it can be seen in Annotated Fig. 13 that the lower flange wall extends slightly farther outward relative to an inner portion of the ball channel, making the upper and lower flange walls offset).
	Regarding claim 11, Kondo discloses wherein the first resilient tab, second resilient tab, and gutter extend linearly between the first inner sidewall and the second inner sidewall (it can be seen the first tab, second tab, and gutter extend linearly between the inner sidewalls).
	Regarding claim 12, Kondo discloses wherein the combination of the first tab end surface and second tab end surface and a gutter top surface form a ball track for receiving a head of a ball stud (the track is formed by the first and second tab end surfaces and gutter top surface 11a, which receives the ball head 10a as seen in Fig.4) and allowing sliding longitudinal movement of the head along a first axis (it can be seen in Fig. 6 that the elongated gutter would allow for sliding longitudinal movement of the ball head along a first axis), while restricting movement of the head along a second axis perpendicular to the first axis (the resilient tab end surfaces restrict the movement of the ball head along a second axis, assisting in keeping the ball head within the gutter).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of Kibayashi and Lim, as applied to claim 12 above, and further in view of Legner et al. (WO01/07832; hereinafter Legner).
Regarding claim 13, Kondo does not explicitly disclose that the gutter is comprised of a plurality of pedestals.
Legner discloses of a device this is used to pivotally maneuver a lamp (3 Fig. 5, 6 of Legner) in a similar manner as Kondo, that has pedestals (see Annotated Fig. 15 below) along a track, allowing for the positioning of a reflector carrier (1) at different angles (see the difference in positioning between Fig. 5 and 6).

    PNG
    media_image15.png
    324
    491
    media_image15.png
    Greyscale

Annotated Figure 15
	It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the track of Kondo, to include pedestals as taught by Legner, as in doing so would allow for a ball head of a ball stud to be secured in desired positions within the gutter, so that the ball head does not slide freely into undesired positions. By simply forming recesses into the gutter top surface in manner similar to Legner, this would enable the gutter to comprise a plurality of pedestals.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Luallin in view of Kondoh (US 2203/0081989).
Regarding claim 17, Luallin does not explicitly disclose wherein the receiving wall includes an upper receiving wall that extends a tapered center receiving wall and a lower receiving wall that extends below the tapered center receiving wall.
Kondoh discloses of an assembly that has a ball stud (102 Fig. 10 of Kondoh) disposed within a ball channel (comprising socket and inner cup, see Annotated Fig. 16 below), wherein the ball channel is secured via a mounting ring, and the ball channel and mounting ring have complementary upper walls, tapered center walls, and lower walls (see Annotated Fig. 17 below).

    PNG
    media_image16.png
    567
    429
    media_image16.png
    Greyscale

Annotated Figure 16
 

    PNG
    media_image17.png
    579
    847
    media_image17.png
    Greyscale

Annotated Figure 17
	It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the flange retaining walls of Luallin, to each comprise complementary upper, tapered center, and lower walls, as taught by Kondoh. By having the flange walls and retaining walls, to have complementary upper walls that extend above tapered center walls, and lower walls that extend below the tapered center walls, this would allow for a more secure engagement between the flange walls and retaining walls when the mounting panel and ball channel are assembled together.
Regarding claim 18, Luallin, as modified by Kondoh, discloses wherein the flange wall includes a center flange wall, an upper flange wall that extends above the center flange wall, and a lower flange wall that extends below the center flange wall, and wherein the center flange wall is tapered (being that the flange walls and retaining walls have been modified by the teachings of Kondoh, the flange walls contain the claimed limitations).
Regarding claim 19, Luallin, as modified by Kondoh, discloses wherein the upper flange wall and the lower flange wall are parallel to each other and non-parallel with the center flange wall (it can be seen in Annotated Fig. 17, which shows the upper, center and lower walls, that the upper and lower walls are parallel to one another and non-parallel with the center wall).
Regarding claim 20, Luallin, as modified by Kondoh, discloses wherein the upper flange wall and the lower flange wall are offset from each other relative to the inner portion (it can be seen in Annotated Fig. 17, which shows the upper and lower walls, that they are offset from each other, meaning they would be offset from one another relative to the inner portion of the ball channel of Luallin).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Luallin in view of Wainscott et al. (US 9291193; hereinafter Wainscott).
Regarding claim 21, Luallin discloses a ball channel assembly comprising:
a ball channel (see Annotated Fig. 1, Fig. 2, 3 of Luallin) comprising:
	a channel top (the entire top surface of the ball channel) and a channel bottom (the entire underside surface of the ball channel);
	an inner portion including a plurality of walls (see the innerside walls and end walls in Annotated Fig. 2);
	an outer portion including a flange extending substantially therearound (see Annotated Fig. 4), 
a neck wall adjacent the channel top (see Annotated Fig. 18 below) having a latching end extending therefrom, wherein the flange includes a flange wall (see Annotated Fig. 4) having a pivot wall portion situated below the latching end of the neck wall (); and
a mounting panel (see Annotated Fig. 1) comprising:


    PNG
    media_image18.png
    469
    518
    media_image18.png
    Greyscale

Annotated Figure 18
Luallin does not explicitly disclose where the ball channel has a latching fastener extending from the outer portion, having a snap engagement ledge, nor that the mounting panel has a latching protrusion extending from the top mounting panel surface, for receiving the snap engagement ledge thereon when the ball channel is engaged with the mounting panel.

	It would be prima facie obvious to one of ordinary skill prior to the effective filing date of the claimed invention to modify the ball channel assembly, to include the latching fastener of Wainscott, as a means to further secure the mounting plate to the ball channel. By simply placing the latching fastener so that it extends from the flange (see Annotated Fig. 19 below for location of the latching fastener) and providing a ridge into the protrusion (see Annotated Fig. 19) of the mounting plate, this would allow for the snap engagement ledge of the latching fastener to be received within the ridge of the latching protrusion when the ball channel is engaged with the mounting plate.

    PNG
    media_image19.png
    657
    540
    media_image19.png
    Greyscale

Annotated Figure 19
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.J.B./Examiner, Art Unit 3678          

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678